Citation Nr: 0717118	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for degenerative joint disease (DJD) of the cervical spine 
with residuals of a healed fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran submitted additional evidence in September 2006, 
after certification of the appeal to the Board.  This 
evidence has not yet been considered by the RO, the agency of 
original jurisdiction.  However, a waiver of RO consideration 
was later added by the veteran's representative in April 
2007.  In any event, the private medical records were 
duplicative of information already contained in the file.  As 
for the lay statement submitted by the veteran, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 
(2006).

The RO resolved the separate issue of service connection for 
a thoracic spine disability in the veteran's favor in a 
recent February 2006 rating decision.  The veteran's claim 
for a total disability rating based on individual 
unemployability (TDIU) was denied in the same rating 
decision.  The veteran has not appealed either decision.  
Therefore, neither issue is currently before the Board.


FINDING OF FACT

The veteran's cervical spine disability does not reflect 
ankylosis; forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; a combined range 
of motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  There are no 
neurologic deficits, and neither intervertebral disc syndrome 
nor evidence of incapacitating episodes has been shown.  






CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for a cervical spine disability have not been met.  38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The issue on appeal arises from a claim for an increased 
rating received in October 2003.  As a result, only the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59.

The veteran's service-connected cervical spine disorder has 
been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2006).  It has been determined 
that degenerative arthritis is associated with his service-
connected cervical spine disability.  See February 2004 VA 
examination, performed by QTC Medical Services.  However, as 
the veteran is currently receiving a compensable 10 percent 
evaluation for limitation of motion of the cervical spine 
under the new general rating formula for his back disorder, 
arthritis does not provide a basis to increase the veteran's 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).   
 
Historically, during service, the veteran suffered a fracture 
of C6-C7 in May 1967 when he was struck with the hoist engine 
of a helicopter.  The veteran was in convalescence for six 
weeks.  He was subsequently service connected for residuals 
of his cervical spine fracture in an April 1970 rating 
decision, and the disability was evaluated as 0 percent 
disabling, effective December 2, 1969.  Subsequently, his 
cervical spine disability was increased to 10 percent 
disabling, effective October 14, 2003, the date the claim for 
an increased rating was received.  The veteran is in 
disagreement with the current 10 percent rating assigned.    

Significantly, the criteria for spine disorders were amended 
in September 2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the veteran's claim for an 
increased rating was received in October 2003, subsequent to 
the final amendments.  Thus, only the most current version of 
the rating criteria (i.e., the September 2003 amendments) is 
for application.   

Effective September 26, 2003, Diagnostic Code 5235 (vertebral 
fracture or dislocation), Diagnostic Code 5236 (sacroiliac 
injury and weakness), Diagnostic Code 5237 (lumbosacral or 
cervical strain), Diagnostic Code 5238 (spinal stenosis), 
Diagnostic Code 5239 (spondylolisthesis or segmental 
instability), Diagnostic Code 5240 (ankylosing spondylitis), 
Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated under the following General Rating 
Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine.

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.    The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation of 
the combined range of motion.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to analysis of the evidence of record.  
Initially, with regard to intervertebral disc syndrome and 
neuropathy, neither is shown by the evidence of record, and 
the veteran has never indicated that he has intervertebral 
disc syndrome or neuropathy.  

Specifically, the February 2004 VA examiner documented no 
intervertebral disc syndrome and a normal neurological 
examination.  Although the examiner noted a diagnosis of 
degenerative disc disease (DDD), in a February 2005 addendum 
to the VA examination, he indicated that the diagnosis was 
actually degenerative joint disease (DJD).  In any event, 
even if there was clear evidence of intervertebral disc 
syndrome, the examiner clearly concluded that there were no 
incapacitating episodes.  Consequently, the Board will 
continue to rate the veteran's cervical spine DJD under 
Diagnostic Code 5242 and the General Rating Formula for 
Diseases and Injuries of the Spine, as this is the most 
appropriate evaluation.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).     
  
Upon review of the evidence of record, a rating beyond 10 
percent is not shown.  That is, the evidence does not 
demonstrate forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Specifically, the February 2004 VA examiner recorded full 45 
degrees of forward flexion of the cervical spine, 25 degrees 
of extension, full range of motion of 45 and 80 degrees 
respectively for left and right lateral flexion and rotation.  
The combined range of motion of the cervical spine was 320 
degrees.  His gait was normal, and there was no evidence of 
muscle spasm or guarding.  There was also no evidence of 
ankylosis.  Overall, the findings of the February 2004 VA 
examiner evidence fail to support a higher rating, and in 
fact only provides evidence against the veteran's claim.    

With regard to functional loss, the Board acknowledges the 
veteran's complaints of burning and aching at least twice a 
day due to his cervical spine disability.  The veteran also 
indicates in a September 2006 statement that he has 
difficulty lying down and sitting.  However, the February 
2004 VA examiner found no pain on movement, no tenderness, 
and no reduction of range of motion due to pain or other 
factors of functional loss.  In fact, the examiner indicated 
that the veteran was able to perform various daily 
activities, and although the veteran had not been employed 
since October 2003, the examiner documented that the veteran 
did not lose any work time due to his cervical spine 
disability.  The post-service medical record is found to 
support these findings, providing evidence against this 
claim. 

Overall, the Board finds that the current findings, to 
include any functional impairment due to the veteran's 
complaints of pain as set forth in the Deluca case, are 
adequately reflected in the current 10 percent rating 
assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206.   

The Board finds that the post-service medical record, as a 
whole, outweighs the veteran's subjective complaints.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's cervical spine disability.  
38 C.F.R. § 4.3.  

Finally, although the veteran indicates that his cervical 
spine disability interferes with his ability to work, there 
is no evidence of exceptional or unusual circumstances to 
warrant referring the case for extra-schedular consideration.  
38 C.F.R.  § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated for 
his disability by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R.  § 4.1 (disability ratings are based on 
the average impairment of earning capacity).   
The standard for extra-schedular consideration is quite high, 
and the February 2004 VA examiner indicated that the 
veteran's cervical spine disability did not result in any 
lost time from work, despite the veteran's statements that it 
did interfere with his work.    
    
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in November 
2003, the RO advised the veteran of the evidence needed to 
substantiate his increased rating claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that the RO has 
provided all notice required by the VCAA for the first three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, 
supra.

With regard to the 1st element of notice, a May 2006 letter 
from the RO further advised the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006).  However, this 
notice was not timely.  In order to cure a VCAA notice timing 
defect, a compliant notice must be issued followed by the 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  In this regard, the Dingess notice 
provided by the RO in May 2006 was not followed by a 
subsequent readjudication.  

In addition, the Board observes that the RO correctly issued 
the initial November 2003 VCAA notice letter prior to the 
February 2004 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st element of VCAA notice and the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements, pictures from Vietnam, and duplicate medical 
records.  In addition, the actual notices provided by the VA 
are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the increased rating claim.  Further, with regard to 
the fourth element of VCAA notice, the VCAA letter dated in 
November 2003 advised the veteran that the VA would obtain 
"any additional information or evidence."  In fact, in a 
specific response to the VCAA Dingess letter that was sent, 
the veteran indicated in September 2006 that he had no 
further evidence to submit, thus demonstrating an awareness 
of the 4th element of notice.    

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents (Dingess letter) 
to conclude that adequate VCAA notice has been provided, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim. Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's service records and a QTC VA medical examination 
and X-rays.  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
private medical records.  The veteran indicated there was no 
further outstanding evidence.  Thus, the Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 10 percent for DJD of the 
cervical spine with residuals of a healed fracture is denied. 

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


